 1

 2

 3

 4                                  UNITED STATES DISTRICT COURT
 5                                         DISTRICT OF NEVADA
 6                                                     ***
 7       STEVEN R. DAVIS,                                         Case No. 2:18-cv-00673-JCM-PAL
 8                                             Plaintiff,
               v.
 9                                                                             ORDER
         UNITEL VOICE, LLC, et al.,
10                                                              (Mot. File Electronically – ECF No. 28)
                                           Defendants.
11

12            This matter is before the court on Plaintiff Steven R. Davis’ Motion for Permission for
13   Electronic Case Filing (ECF No. 28). No response was filed and the time for filing a response has
14   run. This Motion is referred to the undersigned pursuant to 28 U.S.C. § 636(b)(1)(A) and LR IB
15   1-3 of the Local Rules of Practice.
16            Mr. Davis is proceeding in this action pro se, which means he is not represented by an
17   attorney. See LSR 2-1. Although pro se parties are generally held to less stringent standards, “pro
18   se litigants in the ordinary civil case should not be treated more favorably than parties with
19   attorneys of record.” Jacobsen v. Filler, 790 F.2d 1362, 1364 (9th Cir. 1986). A pro se litigant
20   must follow the same rules of procedure that govern other litigants. King v. Atiyeh, 814 F.2d 565,
21   567 (9th Cir. 1986); Ghazali v. Moran, 46 F.3d 52, 54 (9th Cir. 1995) (noting that “pro se litigants
22   are bound by the rules of procedure”). The court appreciates that it is difficult for pro se parties to
23   litigate their claims. Mr. Davis is advised to familiarize themselves with the Federal Rules of Civil
24   Procedure, the Local Rules of Practice, and relevant case law as much as possible.1
25   1
       The Federal Rules of Civil Procedure may be accessed on the United States Courts website free of charge
26   at: http://www.uscourts.gov/rules-policies/current-rules-practice-procedure/federal-rules-civil-procedure.
     The Local Rules of Practice may be accessed from this court’s website free of charge at
27   http://www.nvd.uscourts.gov/. In addition, litigants may access the District of Nevada’s pro se assistance
     packet through a link on the court’s website, available at https://www.nvd.uscourts.gov/wp-
28   content/uploads/2017/08/Representing-Yourself-Guide.pdf.

                                                            1
 1          The Local Rules of Practice require attorneys “to file all documents electronically.” LR

 2   IC 2-1(a). However, “a pro se litigant may request the court’s authorization to register as a filer

 3   in a specific case.” LR IC 2-1(b). Here, Mr. Davis asks the court to allow him to use the court’s

 4   CM/ECF system in order to file, access, and electronically serve documents in this case.

 5          Having reviewed and considered the matter, and good cause appearing,

 6          IT IS ORDERED:

 7              1. Plaintiff Steven R. Davis’ Motion for Permission for Electronic Case Filing (ECF

 8                   No. 28) is GRANTED.

 9              2.   Mr. Davis must comply with the following procedures to activate his CM/ECF

10                   account:

11                      a. On or before October 17, 2018, Mr. Davis must complete the CM/ECF

12                          tutorial, which is accessible on the court’s website www.nvd.uscourts.gov

13                          in the Civil & Criminal Events Menu, and file certification indicating that

14                          he is familiar with the electronic filing procedures and best practices.

15                      b. Mr. Davis is not authorized to file electronically unless the certification is

16                          filed with the court by October 17, 2016..

17                      c. Upon timely filing of the certification, Mr. Davis shall contact Robert

18                          Johnson at the CM/ECF Help Desk at (702) 464-5555 to set up a CM/ECF

19                          account.

20          Dated this 3rd day of October 2018.
21                                                         ___________________________________
                                                           PEGGY A. LEEN
22
                                                           UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
                                                      2
